Per Curiam.

The question of the amounts to be awarded a wife for temporary alimony and counsel fees in a matrimonial action present issues of importance. However, the judicial process may be speeded by avoiding duplication of effort, and more exact justice may be administered, if an early trial of the issues be *782made a prime objective. At such a trial a justice of the court will be able to consider all the issues upon a more complete record, including opportunity for oral interrogation of the parties.
When the wife establishes reasonable probability of success and the husband’s income is disclosed with reasonable certainty from affidavits, we see no necessity of a reference to inquire into the matter of financial ability.
The motion part should not lose sight of the fact that the award or lack of award of alimony is an interim determination and should consider that an excessive award may block an early trial. Consideration should also be given to the important difference to the parties tax-wise between alimony paid under a temporary order and that paid under a final judgment.
The determination upon a motion need not be considered controlling by the trial justice either as to the making of an award or the amount thereof. The trial court will not need the assistance of a referee in most cases, where it can make first-hand inquiry into the controlling facts.
In this case we think that the award should not have exceeded $100 a week for alimony and $1,000 for counsel fee, and we modify it accordingly. The husband is directed to place the cause on the calendar for an early trial. Settle order.